Exhibit 10.2

 

March 25, 2008

 

Mr. Seth Krauss

 

Dear Seth:

 

As we have discussed, effective as of the date hereof, the parties have agreed
to extend the term of your (“you” or “Employee”) employment with Take-Two
Interactive Software, Inc. (the “Company”), and to amend the terms thereof as
set forth below in this first amendment (“Amendment”) to your Employment
Agreement with the Company dated February 28, 2007 (the “Agreement”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.  Unless explicitly modified
herein, the terms and conditions of the Agreement remain in full force and
effect.

 

Employment Term:

 

The Initial Term of Employee’s employment is extended until October 31, 2010.

 

 

 

Annual Salary:

 

Effective as of March 12, 2008, the Employee’s Salary is hereby increased to
$500,000.

 

 

 

Annual Bonus:

 

The following sentence is hereby added to the end of Section 3(b) of the
Agreement:

 

 

 

 

 

“Any Bonus earned shall be payable in full in a lump sum cash payment on the
first Company regular payroll date in the calendar year following the calendar
year for which it is earned.”

 

 

 

Car Allowance:

 

Section 3(e) of the Agreement is hereby deleted.

 

 

 

Travel Expenses:

 

Section 5 of the Agreement is hereby amended and restated in its entirety as
follows:

 

 

 

 

 

“5.   Travel Expenses. All travel and other expenses incident to the rendering
of services reasonably incurred on behalf of the Employer by the Employee during
the term of this Agreement shall be paid by the Employer. If any such expenses
are paid in the first instance by the Employee, the Employer shall reimburse him
therefor on presentation of appropriate receipts for any such expenses in
accordance with the Company’s business expense reimbursement policy. All travel
and lodging arrangements shall be made in accordance with Employer’s regular
policies. To the extent any reimbursement that the Employee is entitled to under
this Agreement is includable in the Employee’s gross income for Federal income
tax purposes, such reimbursement shall be made no later than March 15 of the
calendar year next following the calendar year in which the expense to be
reimbursed is incurred.”

 

 

 

Termination:

 

The phrase “the Employer shall have no further obligation or duties to the
Employee” in Sections 6(a) and 6(b) of the Agreement and the phrase “the
Employer shall have no further obligation or duties to Employee” in
Section 6(c) of the Agreement, are all hereby amended to read as follows:

 

 

--------------------------------------------------------------------------------


 

 

 

 

“the Employer shall have no further obligation or duties hereunder to the
Employee”

 

 

 

Severance:

 

Section 6(c) of the Agreement is hereby amended and restated in its entirety as
follows:

 

 

 

 

 

“In the event that Employee’s employment with the Company is terminated by
action taken by the Company without Cause (other than in accordance with
Section 6(b) above) or by the delivery by the Company of a notice that the
Agreement will not be renewed upon the expiration of the Initial Term or any
Renewal Term in accordance with the provisions of Section 1 (a “Company
Non-Renewal”), then the Company shall have no further obligation or duties to
Employee, except for the payment of the amounts described in this
Section 6(c) and as provided in Section 8(g), and Employee shall have no further
obligations or duties to the Company, except as provided in Section 7. In the
event of such termination without Cause, subject to Section 9(b) of this
Agreement, the Company shall pay to Employee in a lump sum payment within 30
days following the date of such termination an amount equal to the sum of:
(i) one-and-one-half times Employee’s Salary at the rate then in effect;
(ii) one-and-one-half times Employee’s target Bonus for the fiscal year in which
such termination occurs; (iii) (x) if such termination occurs during the first
two quarters of the Company’s fiscal year, a pro-rata portion of the target
Bonus for such fiscal year in which such termination occurs based upon the
number of days worked by the Employee during such fiscal year or (y) if such
termination occurs during the third or fourth quarters of the Company’s fiscal
year, the Employee’s target Bonus for such fiscal year; and (iv) all unpaid
bonuses with respect to the last full fiscal year of Employee’s employment with
the Company, if any, that would have been paid but for such termination without
Cause; provided, that if such termination occurs prior to January 1, 2009, then
the amount equal to the payments Employee would have been entitled to receive
under this Section 6(c) prior to the first amendment to this Agreement dated
March 25, 2008, including if such termination occurs upon or following a Change
in Control (such amount, the “Pre-Amendment Severance Amount”), shall be payable
as follows: (A) any portion of the Pre-Amendment Severance Amount that would
have been payable during calendar year 2008 shall be payable in 2008 in equal
installments semi-monthly, or at such other times as the Employee and the
Employer may have mutually agreed to pay the Employee’s Salary prior to the date
of termination (but off employee payroll), and (B) the remaining portion of the
Pre-Amendment Severance Amount shall be payable to Employee in a lump sum
payment on the later of January 1, 2009 or the 30th day following the date of
such termination. For the avoidance of doubt, in the event of such termination
occurring prior to January 1, 2009, all amounts set forth in the foregoing
sentence other than the Pre-Amendment Severance Amount shall be payable within
30 days following the date of such termination. In the event of a Company
Non-Renewal, subject to Section 9(b) of this Agreement, the Company shall pay to
the Employee an amount equal to sum of (i) Employee’s Salary at the rate then in
effect, (ii) Employee’s target Bonus for the fiscal year in

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

which such termination occurs and (iii) all unpaid bonuses with respect to the
fiscal year in which Employee’s employment terminated, if any, that would have
been paid but for Company Non-Renewal, which amount shall be paid in a lump sum
payment paid in the Calendar year in which the Term will expire, either upon the
expiration of the Term or such earlier date in the calendar year in which the
Term will expire as may be mutually agreed by the Company and the Employee. In
the event of any such termination by the Company without Cause or upon a Company
Non-Renewal, all outstanding options to purchase common stock and shares of
restricted stock granted to the Employee by the Company which have not vested as
of the date of such termination shall vest and, as applicable, become
immediately exercisable.”

 

 

 

Termination

 

 

Without Cause:

 

Section 6(d) of the Agreement is hereby amended and restated in its entirety as
follows:

 

 

 

 

 

“(d)  For purposes of this Agreement, Employee shall be deemed to have been
terminated by the Employer without Cause if (i) the Employer terminates his
employment for any reason other than in accordance with Sections 6(a) or
6(b) above or (ii) the Employee resigns after the occurrence of any of the
following events without the Employee’s consent: (A) a material breach of this
Agreement by the Employer; (B) a material diminution in Employee’s title,
status, position or responsibilities; (C) a failure by the Company to timely pay
any compensation due to the Employee hereunder; (D) a material reduction by the
Company in the Salary or any reduction in the target percentage of Salary
payable as a Bonus as set forth in Section 3(b) hereof; (E) the assignment to
the Employee of duties which are materially inconsistent with the duties set
forth in Section 2 hereof; (F) any relocation of Employee’s principal place of
employment beyond 10 miles from its then current location; (G) the failure of
any successor to the Company to assume the obligations of the Company under this
Agreement either in writing or by operation of law; provided, however, that, any
such resignation by the Employee will not be deemed to have been a termination
by the Employer without Cause unless within ninety (90) days of any such event
having occurred, the Employee shall have provided the Company with written
notice that such event has occurred, afforded the Company thirty (30) days to
cure same, and the Company has failed to cure such event within such thirty (30)
day period. For the avoidance of doubt, a diminution of the Employee’s duties
shall be deemed to have occurred if a transaction results in a change in the
nature or scope of the Company’s business or status that causes a diminution of
duties.”

 

 

 

Accrued Amounts:

 

A new Section 6(g) is hereby added to the Agreement to provide as follows:

 

 

 

 

 

“(g)  Notwithstanding anything herein to the contrary, upon any termination of
Employee’s employment, the Employee shall receive from the Company: (i) any
earned but unpaid Salary through the date of

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

termination, paid in accordance with Section 3(a) of this Agreement;
(ii) reimbursement for any unreimbursed expenses properly incurred under, and
paid in accordance with, Section 5 of this Agreement through the date of
termination; (iii) payment for any accrued but unused vacation time in
accordance with Company policy; and (iv) such vested accrued benefits, and other
payments, if any, as to which the Employee may be entitled under, and in
accordance with the terms and conditions of, the employee benefit arrangements,
plans and programs of the Company as of the date of termination.”

 

 

 

Equity:

 

Employee shall be eligible to participate in the Company’s equity compensation
program at a level commensurate with other executive officers of the Company.
Within Employee’s participation level, actual grant values will be determined by
the Company’s Chief Executive Officer, in consultation with and approval by the
Compensation Committee of the Board of Directors of the Company, and shall take
into consideration job performance and achievement of certain to-be-defined
goals and objectives. Any and all grants of restricted stock made to Employee
will vest in accordance with the Company’s equity compensation program for
executive officers (50% time vest over three years and 50% performance vest over
three years).

 

 

 

Non-Renewal Notice:

 

The sixty (60) day notice period referred to in Section 1 of the Agreement is
hereby extended to ninety (90) days.

 

 

 

Death and Disability

 

 

Benefits:

 

The last sentence of Section 6(b) of the Agreement is hereby amended and
restated in its entirety as follows:

 

 

 

 

 

“Upon any termination of the Employee’s employment under this Section 6(b),
subject to the Section 9(b) of this Agreement, the Company shall pay to the
Employee a pro-rata portion of Employee’s target Bonus for the fiscal year in
which such termination occurs based on the number of days worked by the Employee
in the Company’s fiscal year in which his employment was so terminated, and all
outstanding options to purchase common stock and shares of restricted stock
granted to Employee by the Company but not yet vested shall immediately vest,
and the Company shall have no further obligations or duties to Employee, except
as provided in Section 8(g) of the Agreement.”

 

 

 

280G:

 

To the extent that any amounts payable to (or for the benefit of) Employee
pursuant to the Agreement or this Amendment, as well as any other “parachute
payments,” as such term is defined under Section 280G of the U.S. Internal
Revenue Code (the “Code”), payable to (or for the benefit of) Employee with
respect to the Company, exceed the limitation of Section 280G of the Code such
that an excise tax will be imposed under Section 4999 of the Code, the
provisions of Exhibit A attached hereto shall apply and are incorporated herein.

 

 

 

409A:

 

A new Section 9 is hereby added to the Agreement to provide as follows:

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

“9. Section 409A.

 

 

 

 

 

(a)  The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code as amended, and the regulations
and guidance promulgated thereunder (collectively “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

 

 

 

 

(b)  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement that provides for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service. If the Employee is deemed on the
date of termination of his employment to be a “specified employee”, within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit made subject to this Section 9(b), to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Employee’s Separation from
Service or (ii) the date of the Employee’s death. On the first day of the
seventh month following the date of Employee’s Separation from Service or, if
earlier, on the date of his death, (x) all payments delayed pursuant to this
Section 9(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein and therein.

 

 

 

 

 

(c)  With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of
Section 409A.”

 

 

 

Legal Fees:

 

The Company shall promptly pay upon presentation of appropriate documentation
the reasonable legal fees incurred by the Employee in connection with the
negotiation and documentation of this Amendment. In addition, in the event of a
claim or other dispute under this Amendment or under the Agreement, the Company
shall promptly pay or reimburse the Employee for all reasonable legal fees and
expenses incurred by the Employee as incurred and submitted for payment or
reimbursement; provided that, if the Employee is not the prevailing party with
respect to the case which is or has become unappealable, then the Employee shall
thereafter pay his own costs and expenses in respect thereof and promptly (and
in no event more than 14 days after demand

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

therefor by the Company) return to the Company any amounts previously paid by
the Company under this sentence with respect to such claim or other dispute.

 

Any terms and conditions of employment set out in the Agreement and not
explicitly modified herein shall remain in full force and effect for the
duration of the Term.  The Agreement and this Amendment comprise the parties’
entire agreement and supersede any and all other agreements, either oral or in
writing, between you and the Company with respect to your employment with the
Company, and contain all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever.  Any modification or
termination of these agreements will be effective only if in writing and signed
by the party to be charged.  Please indicate your acceptance of this Amendment
by signing below and returning an executed copy of this letter to me.

 

 

6

--------------------------------------------------------------------------------


 

 

Please contact me with any questions or concerns.

 

Sincerely,

 

 

/s/ Karl Slatoff

 

Karl Slatoff

Executive Vice President

Take-Two Interactive Software, Inc.

 

 

 

 

/s/ Seth Krauss

 

Date:

March 25, 2008

SETH KRAUSS

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

PARACHUTE TAX INDEMNITY PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to Employee
pursuant to the provisions of the 280G Section of the Amendment.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Agreement
and the Amendment.  Capitalized terms used without definition in this Exhibit A
shall have the meanings set forth in the Agreement or the Amendment.

 

(i)            In the event that Employee shall become entitled to payments
and/or benefits provided by the Agreement or the Amendment or any other amounts
to (or for the benefit of) Employee that constitute “parachute payments,” as
such term is defined under Section 280G of the Code, as a result of a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (collectively, the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and similar tax, if any, that may
hereafter be imposed by any taxing authority), the Company shall pay to Employee
at the time specified in clause (v) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Employee from the Company
Payments together with the Gross-Up Payment, after deduction of any Excise Tax
on the Company Payments and any U.S. federal, state, and local income or payroll
tax upon the Gross-Up Payment provided for by this clause (i), but before
deduction for any U.S. federal, state, and local income or payroll tax on the
Company Payments, shall be equal to the Company Payments.

 

(ii)           Notwithstanding the foregoing provisions of this Exhibit A to the
contrary, if it shall be determined that Employee is entitled to a Gross-Up
Payment, but the Company Payments do not exceed 115% of the greatest amount (the
“Reduced Amount”) that could be paid to Employee such that the receipt of the
Company Payments would not give rise to any Excise Tax, then no Gross-Up Payment
shall be made to Employee and the Company Payments, in the aggregate, shall be
reduced to the Reduced Amount.  In the event that the Internal Revenue Service
or court ultimately makes a determination that the “excess parachute payments”
plus the “base amount” is an amount other than as determined initially, an
appropriate adjustment shall be made with regard to the Gross-Up Payment or
Reduced Amount, as applicable, to reflect the final determination and the
resulting impact on whether this clause (ii) applies.

 

(iii)          For purposes of determining whether any of the Company Payments
and Gross-Up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (A) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or a certified
public accountant appointed following a change in ownership that is mutually
acceptable to the Company and the Employee, or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part):  (1) do not constitute “parachute payments,” (2) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or (3) are
otherwise not subject to the Excise Tax, and (B) 

 

 

1

--------------------------------------------------------------------------------


 

 

the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.  In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), Employee may appoint another
nationally recognized accounting firm to make the determinations hereunder
(which accounting firm shall then be referred to as the “Accountants”
hereunder).  All determinations hereunder shall be made by the Accountants which
shall provide detailed supporting calculations both to the Company and Employee
at such time as it is requested by the Company or Employee.  The determination
of the Accountants, subject to the adjustments provided below, shall be final
and binding upon the Company and Employee.

 

(iv)          For purposes of determining the amount of the Gross-Up Payment,
Employee’s marginal blended actual rates of federal, state and local income
taxation in the calendar year in which the change in ownership or effective
control that subjects Employee to the Excise Tax occurs shall be used.  In the
event that the Excise Tax is subsequently determined by the Accountants to be
less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, Employee shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
Employee if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. 
Notwithstanding the foregoing, in the event that any portion of the Gross-Up
Payment to be refunded to the Company has been paid to any U.S. federal, state
and local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to
Employee, and interest payable to the Company shall not exceed the interest
received or credited to Employee by such tax authority for the period it held
such portion.  Employee and the Company shall mutually agree upon the course of
action to be pursued (and the method of allocating the expense thereof) if
Employee’s claim for refund or credit is denied.  In the event that the Excise
Tax is later determined by the Accountants or the Internal Revenue Service (or
other taxing authority) to exceed the amount taken into account hereunder at the
time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
promptly after the amount of such excess is finally determined.

 

(v)           The Gross-Up Payment or portion thereof provided for in clause
(iv) above shall be paid not later than the sixtieth (60th) day following an
event occurring which subjects Employee to the Excise Tax; provided, however,
that if the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Employee on such day
an estimate, as determined in good faith by the Accountants, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to clause (iv) above, as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
(90th) day after the occurrence of the event subjecting Employee to the Excise
Tax.  Subject to clauses (iv) and (ix) of this Exhibit A, in the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to Employee,
payable on the fifth (5th) day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).

 

 

2

--------------------------------------------------------------------------------


 

 

(vi)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Employee shall permit
the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect
Employee, but Employee shall control any other issues.  In the event that the
issues are interrelated, Employee and the Company shall in good faith cooperate
so as not to jeopardize resolution of either issue, but if the parties cannot
agree, Employee shall make the final determination with regard to the issues. 
In the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Employee shall permit the representative of the Company
to accompany Employee, and Employee and Employee’s representative shall
cooperate with the Company and its representative.

 

(vii)         The Company shall be responsible for all charges of the
Accountants.

 

(viii)        The Company and Employee shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit A.

 

(ix)           Nothing in this Exhibit A is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to Employee and the repayment
obligation null and void.

 

(x)            Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Exhibit A shall be paid to Employee promptly and in no event
later than the end of the calendar year next following the calendar year in
which the related tax is paid by Employee.

 

(xi)           The provisions of this Exhibit A shall survive the termination of
Employee’s employment with the Company for any reason and any amount payable
under this Exhibit A shall be subject to the provisions of Section 9 of the
Agreement.

 

 

3

--------------------------------------------------------------------------------